                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                           LAFAYETTE DIVISION

EMERALD LAND CORP.                       CIVIL ACTION 6:l7·CV-01655

VERSUS                                   JUDGE ROBERT R. SUMMERHAYS

CHEVRON U.S.A. HOLDINGS,                 MAGISTRATE JUDGE PEREZ-MONTES
INC., etal.


                                  JUDGMENT
      For the reasons contained in the Report and Recommendation of the

Magistrate Judge previously filed herein, and after independent (de novo) review of

the record including the objections filed herein, and having determined that the

findings and recommendation are correct under the applicable law;

      IT IS ORDERED that Defendants' Motions to Dismiss Emerald's action for

prematurity (Docs. 50, 52, 56) are DENIED.

      IT IS ORDERED that Defendants' motions to dismiss Emerald's remediation

and restoration claims (Docs, 50, 52, 56), other than backfilling canals, are DENIED.

      IT IS ORDERED Defendants' Motions to Dismiss Emerald's claim to have

canals backfilled (Docs. 50, 52, 56) are GRANTED, and Emerald's claim for

backfilling canals is DISMISSED WITH PREJUDICE.

      IT IS ORDERED that Defendants' Motions to Dismiss Emerald's continuing

tort claims for leaking waste pits and land loss/subsidence from canals (Docs. 50, 52,

56) are GRANTED, and those claims are DISMISSED WITH PREJUDICE.

      IT IS ORDERED that Defendants' Motions to Dismiss Emerald's continuing

tort claims for trespass and unplugged wells (Docs. 50, 52, 56) are DENIED.
